Citation Nr: 0928037	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 



INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945. 

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2006 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs, which denied an increased rating for 
bilateral hearing loss.  During the appeal, the claims file 
was transferred to the jurisdiction of the New York, New York 
RO, which certified the case for appellate review.

In a June 2007 statement, the Veteran requested an increased 
rating for hearing loss and entitlement to service connection 
for tinnitus.  In a July 2007 letter, the RO informed the 
Veteran that he was already 10 percent service connected for 
tinnitus, effective October 1984.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA 
audiological examination was conducted in August 2006.

In the May 2008 VA Form 9, the Veteran's representative 
reported that the Veteran was contending that the disability 
had gotten worse, and that the last VA examination did not 
accurately portray his current level of disability.

A veteran is entitled to a new examination when there is 
evidence, including his statements, that the disability has 
worsened since the last examination.  VAOPGCPREC 11-95 
(1995); see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Provide the Veteran with a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.

2. Then re-adjudicate the claim. If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



